Citation Nr: 1716708	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1958 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2016, the Veteran testified at a video conference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record.

The RO originally denied service connection for bilateral hearing loss in a May 2001 rating decision.  The Veteran did not appeal the decision or submit new evidence and the rating decision became final in May 2002.  The Veteran submitted a claim to reopen in July 2010 and the RO reopened and denied the claim in a December 2011 rating decision.  As the Veteran did not appeal this decision, it became final in December 2012.  In January 2013, the Veteran submitted a second claim to reopen and the RO reopened and denied the claim in the May 2013 rating decision currently on appeal. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A December 2011 rating decision denied the claim of entitlement to service 
connection for bilateral hearing loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2. Evidence received subsequent to the expiration of the appeal period includes 
evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.

3. The Veteran's bilateral hearing loss is etiologically related to service.  


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement 
to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for bilateral hearing loss are met.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In its December 2011 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss reasoning the record did not show his condition was incurred in or aggravated by military service.  The Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period. 

After the Veteran submitted his January 2013 claim to reopen the claim, the RO sent him a letter in which it stated his claim had been denied because his bilateral hearing loss did not occur or was caused by service.  The record at the time of the rating decision consisted of the Veteran's service treatment records, his military personnel file, lay statements, private treatment records, and outpatient VA treatment records.  

The evidence submitted after the expiration of the appeal period includes a June 2014 VA audiological examination and medical opinion regarding the etiology of the Veteran's bilateral hearing loss, as well as lay statements from 2014 submitted by the Veteran, his daughter, and his wife regarding his military occupations and continuity of symptoms after his military service. 

When viewing this evidence in the light most favorable to the Veteran, the Board finds the evidence to be new and material.  This follows because it is not cumulative or redundant of the evidence previously of record, and it tends to show the Veteran's bilateral hearing loss may have occurred in service, or is otherwise etiologically related to service.  Accordingly, reopening the claim for service connection for bilateral hearing loss is warranted.

Service Connection for Bilateral Hearing Loss 

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim entitlement to service connection for bilateral hearing loss.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss, which he contends originated in service.  

The Board initially notes that the Veteran was diagnosed with bilateral hearing loss in a January 2001 VA examination.  This diagnosis was confirmed in subsequent VA examinations in December 2010, February 2011, and June 2014.  Additionally, the Veteran's form DD-214, from his first period of service, indicates his military occupational specialty (MOS) was artillery gunner.  The Army has conceded that such an MOS has a high probability of noise exposure, and as such, the RO conceded the Veteran's exposure to hazardous noise in service in a June 2014 VA examination request.  Furthermore, the Veteran has, throughout his appeal, consistently stated he was exposed to loud noise as an artillery gunner in service.  The Veteran is competent to state what his duties were in service, and given the above-noted evidence, the Board also finds him credible.  Therefore, the central issue to determine is whether a link can be established between the Veteran's current bilateral hearing loss and his in-service acoustic trauma. 

The Veteran first underwent a VA audiological examination in January 2001.  The examiner noted the Veteran's reports of noise exposure in service and lack of hearing protection, as well as his difficulty in communicating with his wife and in groups.  Upon the audiological examination, the examiner diagnosed him with moderately severe sensorineural hearing loss in the high frequencies bilaterally.  Additionally, the examiner noted the hearing loss was consistent with the history of noise exposure.  However, the examiner did not opine as to whether the current hearing loss was etiologically related to or incurred in service. 

Upon reopening the Veteran's claim in 2010, the RO requested a second VA examination, which took place in December 2010.  The examiner did not review the Veteran's c-file as it was not available, but noted the Veteran's MOS as a welder as well as a shift in audiometric readings during service, which was noted in a VA form.  The examination confirmed the previous diagnosis of sensorineural bilateral hearing loss, but the examiner did not provide a medical opinion until February 2011, after reviewing the Veteran's c-file.  The examiner opined the Veteran's bilateral hearing loss was less likely as not related to service because audiometric readings from 1961 showed normal hearing in both ears and the discharge exam showed no significant change in hearing.  Further, the examiner noted the Veteran's principal MOS was as supply specialist with no significant noise exposure. 

Most recently, the Veteran underwent a VA examination in June 2014.  The examiner reviewed the Veteran's c-file as well as the previous examination reports.  Upon the physical examination and review of records, the examiner concluded that the Veteran's bilateral hearing loss was less likely as not due to in-service noise exposure.  In arriving at this conclusion, the examiner noted the previous examination reports, the Veteran's reports of noise exposure, the audiometric readings from a 1961 test, and the audiometric readings from the Veteran's separation examination.  The rationale noted the Veteran's noise exposure in service was not in dispute.  However, the examiner reasoned "the assumption of exposure to noise does not establish a nexus for service connection for hearing loss without evidence of the existence of a hearing loss/threshold shift in service.  The evidence in the claims file does not indicate a hearing loss or threshold shift in service." 

For his part, the Veteran testified at his November 2016 hearing that his symptoms of bilateral hearing loss continued since he left the military in 1967.  He stated he has had hearing problems for 50 years.  In previous statements, the Veteran denied noise exposure in his post-service jobs, and the VA examination noted he wore hearing protection when he worked as a machinist after service.  Additionally, the Veteran's ex-wife and his daughter submitted statements attesting to the continuity of symptoms of the Veteran's bilateral hearing loss.  In August 2014, the Veteran's ex-wife, who was a nurse for over 30 years, stated the Veteran "exhibited noticeable hearing difficulties" while they were stationed in Germany in the early 1960s.  She further stated the Veteran did not seek treatment at the time because "hearing deficiencies were not of top priority," and because "[a]t the time it was easy to pass the problem off as preoccupation and/or selective hearing."  Likewise, the Veteran's daughter, born in March of 1940, submitted a statement in which she recalled the Veteran having the television volume up loud and people having to talk to him loudly.  She stated, "[w]e would have to get his attention and make sure he looked at us to get the full conversation because his hearing wasn't working at full capacity.  I was born when my father was in the Army and his less than perfect hearing has been an issue all my life."  She further stated the Veteran's hearing has gotten worse over the years to the point where he sometimes cannot hear her when she calls him on the phone. 

The Board finds the evidence for and against the Veteran's claim in equipoise and resolves all doubt in the Veteran's favor.  First, the Board notes the January 2001 examination failed to provide a medical opinion as to a link between the Veteran's bilateral hearing loss and his in-service noise exposure.  The December 2010 VA examination and subsequent February 2011 medical opinion erroneously reasoned the bilateral hearing loss was less likely as not caused by service because the Veteran was a welder and a clerk in service.  The record clearly shows the Veteran was an artillery gunner, which has a high probability of acoustic trauma.  As such, no weight is given to this evidence. 

Further, the June 2014 medical opinion, which took into account the Veteran's noise exposure, the audiometric readings from 1961 and 1967, and the previous examination reports, concluded the bilateral hearing loss was not incurred or etiologically related to service.  However, the August 2014 statements submitted by the Veteran's ex-wife and his daughter provide evidence of continuity of symptomatology of the bilateral hearing loss.  The Veteran's ex-wife, a nurse for over 30 years, attested to the onset of hearing loss symptoms while she and the Veteran were stationed in Germany in the early 1960's.  Likewise, the Veteran's daughter, who grew up while the Veteran was in service, recalled the Veteran listening to the television at high volume and having to look people in the face when they spoke in order to follow a conversation because his hearing had deteriorated.  Both the Veteran's ex-wife and his daughter are competent to report the onset of symptoms and continuity of symptoms.  Further, the Board has not found anything in the record challenging their credibility.  Thus, the weight of this evidence is enough to be in equipoise with the evidence against the claim. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds the Veteran's bilateral hearing loss is etiologically related to his noise exposure in service, and therefore entitlement to service connection for bilateral hearing loss is warranted. 

ORDER

The Board, having determined that new and material evidence has been received, finds the reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


